UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2425


CALVIN LATIMER; SANDRA LATIMER,

                Plaintiffs - Appellants,

          v.

CITY OF CHARLOTTE,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
District Judge. (3:12-cv-00442-RJC-DSC)


Submitted:   March 29, 2016                 Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed in part, affirmed in part by unpublished per curiam
opinion.


Calvin G. Latimer, Sandra Latimer, Appellants Pro Se. Daniel
Edward Peterson, CITY ATTORNEY’S OFFICE, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Calvin and Sandra Latimer seek to appeal from the district

court’s April 2013 order setting aside a default in their favor

and dismissing their civil lawsuit and also from the October 2015

order denying their motions in which they sought to revisit the

default or file a belated appeal.    We dismiss in part and affirm

in part.

     To the extent that the Latimers seek to appeal the district

court’s April 2013 order, we dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

Parties are accorded 30 days after the entry of the district

court’s final judgment or order to note an appeal, Fed. R. App. P.

4(a)(1)(A), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     “[T]he timely filing of a notice of

appeal in a civil case is a jurisdictional requirement.” Bowles v.

Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on April

29, 2013.     The notice of appeal was filed on October 20, 2015.

Because the Latimers failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal from the April 2013 order.

     The Latimers also noted an appeal from the district court’s

order denying their motions to revisit the default or for leave to

                                 2
file   an    appeal   out    of    time,     for    entry   of   default,      for

reconsideration, and for summary judgment.              We have reviewed the

record and find no reversible error.               Accordingly, we affirm for

the reasons stated by the district court.               Latimer v. Charlotte,

No 3:12-cv-00442-RJC-DSC (W.D.N.C. Oct. 19, 2015).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the   materials     before   this    court   and

argument would not aid the decisional process.

                                                            DISMISSED IN PART;
                                                              AFFIRMED IN PART




                                         3